—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a mail sorter for a direct mail business, was discharged after she refused to adopt a new procedure for sorting mail which was instituted to conform with postal regulations. The Unemployment Insurance Appeal Board rejected claimant’s contention that she refused to accept the new procedure because it was too much work for one person and concluded that her actions constituted disqualifying misconduct and charged her with a recoverable overpayment. The record supports the Board’s finding that the changes claimant was asked to make were reasonable and well within the requirements of her position. An employee’s refusal to accept reasonable work assignments has been held to constitute disqualifying misconduct (see, Matter of Dana [Sweeney], 240 AD2d 810; Matter of Wilson [Sweeney], 236 AD2d 729). Under the circumstances, we conclude that there is substantial evidence to support the Board’s decision and, accordingly, affirm.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.